As filed with the Securities and Exchange Commission on June 28 , 201 7 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 TOWERSTREAM CORPORATION (Exact name of registrant as specified in its charter) Delaware 20-8259086 (State or other jurisdiction (Primary Standard Industrial (I.R.S. Employer of incorporation or organization) Classification Code Number) Identification Number) 88 Silva Lane Middletown, Rhode Island 02842 (401)848-5848 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Ernest Ortega Chief Executive Officer Towerstream Corporation 88 Silva Lane Middletown, Rhode Island 02842 (401)848-5848 (Name, address, including zip code, and telephone number, including area code, of agent for service) With copies to: Harvey Kesner, Esq. Avital Perlman, Esq. Sichenzia Ross Ference Kesner LLP 61 Broadway, 32nd Fl. New York, NY 10006 (212) 930-9700 Mitchell Nussbaum, Esq. Norwood Beveridge, Esq. Lili Taheri, Esq.
